TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00473-CR


James Thomas LaPointe, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT

NO. 01-1067-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

In November 2001, James Thomas LaPointe was indicted in this cause for aggravated
sexual assault and aggravated kidnapping.  In February 2003, he was reindicted in local cause
number 03-111-K368 for the same offenses, plus an additional count.  The earlier cause was
dismissed after he was convicted in the latter cause.  LaPointe filed a notice of appeal under both
cause numbers.  
Because there was no judgment of conviction or other appealable order in the instant
cause, there is nothing to appeal and our jurisdiction is not invoked.  The State's motion to dismiss
this appeal is granted.  This does not affect LaPointe's appeal from the judgment of conviction in
cause number 03-111-K368, our cause number 03-03-00460-CR. (1)
The appeal is dismissed.


  
				W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed
Filed:   August 29, 2003
Do Not Publish
1.        The district court ordered that all motions, orders, and subpoenas filed in the instant cause were
to be applicable in cause number 03-111-K368.  Therefore, those documents should be included in
the clerk's record in our cause number 03-03-00460-CR.